BARKDULL, Judge
(specially concurring).
I concur in the opinion of reversal in this case because of the holdings of our sister court in the cases of Town of Mount Dora v. Bryant, and Evanoff v. City of St. Petersburg, supra, which appear to me to have recognized that a municipality could be liable in situations as outlined in the main opinion in this case. But, if this were a question of first impression in this State, I would be inclined to follow the following decisions and affirm the summary judgment here under review: Draper v. City of Los Angeles, 91 Cal.App.2d 315, 205 P.2d 46; Pagels v. City and County of San Francisco, 135 Cal.App.2d 152, 286 P.2d 877; Morris v. Combs’ Adm’r, 304 Ky. 187, 200 S.W. 2d 281; Wrubel v. State of New York, 11 Misc.2d 878, 174 N.Y.S.2d 687; McCormick v. State of New York, 43 Misc.2d 777, 252 N.Y.S.2d 199.